Thomas, J.
Numerous errors are alleged by counsel for appellant in their motion for a new trial, bill of exceptions, and brief, but we are confronted with the inquiry as to whether or not the plaintiff, appellee here, D. M.' Farris, could legally appeal from the judgment of the United States commissioner, quashing his attachment and dismissing his action; and, if not, the United States court for the Southern district, at Chickasha, did not have jurisdiction of this *440cause. Section 4 of the act of congress approved March 1, 1895, (28 Stat. 695 ), relating to the Indian Territory, reads as follows: “Provided, that no appeal shall be allowed in civil cases where the amount of the judgment, exclusive of costs, does not exceed twenty dollars. ” This refers to all civil cases tried by United States commissioners in the Indian Territory, and no appeal is allowed in such cases where the judgment, exclusive of costs, does not exceed $20. This question was presented to this court at the present term in a similar case, — that of Hardware Co. vs Brittain, reported in 2 Ind. Ter. 242. Inasmuch as the judgment of the United States commissioner in this cause was not for a sum exceeding the sum of $20, exclusive of costs, the United States court for the Southern district of the Indian Territory was without jurisdiction, and its judgment is reversed, and the case dismissed. Reversed and dismissed.
Springer, C. J., and Clayton and Townsend, JJ., concur.